Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 22 June 1806
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



Dear Louisa
Cambridge 22. June 1806.

Here I am at length, established as an intimate, in the family of Dr: Waterhouse; but from a variety of delays I did not come from Boston, untill the Evening before last—And being once here I concluded to adhere a sufficient time to get habituated and reconciled to my new Situation before I would absent myself from it—This prevented me from going out yesterday to Quincy, according to my custom, and it deprives me of the pleasure of seeing our dear children for one week—It must be a strange necessity indeed that will stay me the next Saturday—Another comfort too of which I feel the want, as a customary enjoyment of that day is a letter from you—I should not indeed have had much right to expect one had I remained at Boston or gone out to Quincy yesterday; because I had so recently received your’s of the 9th: enclosing the deed, and because besides the interruption which I must of course anticipate in your correspondence arising from your present condition, you have prepared me to meet with such disappointments occasionally without feeling so much anxiety for the cause, as I have felt hitherto—The days are now very near at hand which come to the period of your own calculations—those calculations which some of your friends thought so far behind the reality—I presume you will not go beyond your time, and still have the expectation that you will be relieved some days short of it—Perhaps at the very moment when you receive this letter.
My conjectures respecting Mrs. T. B. A. were indeed quite erroneous—She is now in daily expectation of confinement, and in all probability will be beforehand with you—So at least I am informed—But even now her external appearance, even when she is most inclined to discover the secret, does not make it known so obviously as yours did when you was most disposed to conceal it, before I left Washington—Mrs: Whitcomb is getting quite well.
I just mentioned to you in a line which I wrote you on Wednesday, that I had with a company of philosophers observed the Eclipse in Mr: Bussy’s Garden—It was indeed a very remarkable sight—The principal part of it you must have witness’d at Washington; but many of the most curious phenomena were those which arose from the total obscuration of the Sun—His face was entirely covered at Boston, about four minutes and a half—The darkness was such that it would have been impossible to read a small print, and I was obliged to use a lanthorn to observe the state of my thermometer—The fowls roosted—The lowing herd wound slowly o’er the lea.—The western horizon, with sky perfectly serene, looked as if it had been charged with one of the heaviest thunder-clouds—The moon appeared like a patch of court-plaister upon the face of Heaven, and all round the edges of her disk was a luminous border like that which you sometimes see round the edges of a dark cloud—Just before the Sun came out the edge of the moon on the side from which he was to proceed assumed a deep crimson colour; but never since my existence have I seen any thing like the brightness of the first beam, which he shot forth upon his return—The naked eye could not bear it for an instant, though for several minutes before his face was entirely closed in, he suffered us to look at him—I know not the philosophical reason why the first rays of reviving splendor should be so much more dazzling than the last beams of expiring glory, but such was the fact.—From the commencement of the eclipse to the time of the total obscurity the thermometer fell eleven degrees—and by the time the moon fully disappeared, it had risen again, about as much; being all the time in the shade.
I have seen in the Newspapers an account of the Death of Mr: George Wythe, a Judge of the Court of Chancery in Virginia, and a man much distinguished during an important period of the American Revolution—He was at one time an intimate friend of my father, who once address’d to him a letter on the subject of Government, which has often been published—Of late years he like so many other persons of the revolutionary times had forgotten antient friendships, and had fallen into another political scale; yet he had not left his place in my father’s regard, and I am sure he has been much affected at this incident—particularly as by a paragraph in the Richmond Enquirer, it appears there were suspicions that Mr: Wythe’s Death was not in the ordinary course of Nature—On whom the suspicions have fallen the papers do not say; but probably as it is in your neighbourhood, and as he was a man of so distinguished a character you may have heard—If you have, let me know how the circumstances are told.
I have been here so short a time that I can yet only tell you in general terms that I am as well satisfied with my situation as I could possibly expect—My serious privations, that is, of my wife and children are the same here that they were in Boston—There however I had a source of dissipation in the succession of my fellow-boarders, as they came and went, and with whom I associated at breakfast dinner and supper—In this I found, as in everything else, some good and some evil—The good was that by varying the scene & the company before me, it enlivened the time which hung most heavily upon me—The evil was that sometimes the companions were not agreeable, and that always the time spent with them was diverted from studies to which I ought to devote every moment of my present leisure, and to which I have not half time enough to devote—Here, my Society is as yet perfectly at leisure agreeable, but I have more time for meditation and composition—The scene will be so uniform that I am afraid you will find my future letters duller than ever—At least I hope they will prove that my heart whether in the City or the Village, in the crowd or the solitude is ever equally devoted to you.

John Quincy Adams